DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 5/16/2022.
           Claims 1-18 are currently pending.
           Claims 1 and 9 are independent claims.

Terminal Disclaimer
2.       The terminal disclaimer filed on 5/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10921160 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
2.        Claims 1-18 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A sensing circuit in a device having a moving body in which a unit to be detected comprising first and second pattern units spaced apart from each other is formed, comprising: ….first and second sensing coils having first and second inductance values depending on areas of overlap between the first and second sensing coils and the first and second pattern units, and the first and second oscillation circuits being configured to output, respectively, first and second sensed oscillation signals based on the first and second inductance values; and a sensing circuit configured to output an output signal having movement information of the moving body based on each period count value for each of the first and second sensed oscillation signals using a reference oscillation signal.” in combination with all other elements as claimed in claim 1. 

          Regarding claim 9, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “A moving body sensing device comprising: a unit to be detected configured to be disposed in a moving body to move based on movement of the moving body and to comprise …. each of first to N-th oscillation circuits comprising, respectively, first to N-th sensing coils having first to N-th inductance values depending on areas of overlap between the first to N-th sensing coils and the first to N-th pattern units, and the first to N-th oscillation circuits being configured to output, respectively, first to N-th sensed oscillation signals based on the first to N-th inductance values; and a sensing circuit configured to output an output signal having movement information of the moving body based on each period count value for each of the first to N-th sensed oscillation signals using a reference oscillation signal, wherein N is a natural number of 3 or more.” in combination with all other elements as claimed in claim 9.

        As to claim(s) 2-8, the claims are allowed as they further limit allowed claim 1.
         As to claim(s) 10-18, the claims are allowed as they further limit allowed claim 9.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Utermoehlen (U.S Pub. 20190011290) discloses a rotation angle sensor system for an optical system that includes a rotor and a stator, includes a stator-based coil system having an inductance and for generating and transmitting a magnetic alternating field, and a rotor-based target that functions as an eddy current element for receiving the magnetic alternating field and generating a magnetic eddy current field. The coil system and the target are mounted or mountable fixedly, with respect to rotation, on the stator and the rotor, respectively, in such a way that different overlaps and/or spatial proximities between the coil system and the target, with correspondingly different effects on the magnetic alternating field of the coil system, result as a function of the rotation angle and/or of the orientation between the stator and the rotor. (see specification for more details).              Goto (U.S Pub. 20180313665) discloses device has a construction capable of promoting miniaturization, and comprises: a coil; a magnetism-responsive member disposed so as to be displaced relative to the coil according to a position of a detection object; and a self-oscillation circuit that incorporates the coil therein as an oscillation element so that an oscillation frequency varies with an inductance variation of the coil responsive to an displacement of the magnetism-responsive member relative to the coil. An arithmetic section generates a measured value responsive to oscillation frequency based on an oscillation output of the self-oscillation circuit, calculates velocity data by differentiating successive measured values, and calculates displacement data by integrating the velocity data. An offset error component caused by the peripheral temperature or a mechanical attachment position of the detection device can be automatically cancelled or reduced by the differential operation for calculating the velocity data, and precise displacement detection can be realized. (see specification for more details).
             Piitulainen (U.S Pub. 20180248498) discloses a method for levitation control of a linear motor includes supplying an alternating current or alternating voltage to at least one oscillating circuit including at least one sensing coil being or assumed to be arranged in a fixed spatial correlation to a mover part of the linear motor such that an opening plane of the sensing coil faces a sensor counter-surface of a stator part of the linear motor with a gap therebetween; receiving a response signal from the oscillating circuit; determining a gap length of the gap based on the response signal; and controlling the gap length by driving a magnetic levitation unit of the linear motor based on the determined gap length. An inductive sensing device and an elevator system, and a method for determining a position of the linear motor are also disclosed. (see specification for more details).
Conclusion
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
5/23/2022